Exhibit 10.1
















PEBBLEBROOK HOTEL TRUST


2009 EQUITY INCENTIVE PLAN












































As Amended and Restated
Effective July 10, 2012












--------------------------------------------------------------------------------

        

TABLE OF CONTENTS




Section
 
 
Page


 
 
 
 
Article I DEFINITIONS
 
 
1


1.01


Affiliate
 
 
1


1.02


Agreement
 
 
1


1.03


Board
 
 
1


1.04


Change in Control
 
 
1


1.05


Code
 
 
2


1.06


Committee
 
 
3


1.07


Common Share
 
 
3


1.08


Company
 
 
3


1.09


Control Change Date
 
 
3


1.10


Corresponding SAR
 
 
3


1.11


Dividend Equivalent Right
 
 
3


1.12


Exchange Act
 
 
4


1.13


Fair Market Value
 
 
4


1.14


Incentive Award
 
 
4


1.15


Initial Value
 
 
4


1.16


LTIP Unit
 
 
4


1.17


Operating Partnership
 
 
4


1.18


Option
 
 
4


1.19


Other Equity-Based Award
 
 
5


1.20


Participant
 
 
5


1.21


Performance Goal
 
 
5


1.22


Performance Units
 
 
6


1.23


Person
 
 
6


1.24


Plan
 
 
6


1.25


SAR
 
 
6


1.26


Share Award
 
 
6


1.27


Ten Percent Shareholder
 
 
6


Article II PURPOSES
 
 
7


Article III ADMINISTRATION
 
 
7


Article IV ELIGIBILITY
 
 
8


Article V COMMON SHARES SUBJECT TO PLAN
 
9


5.01


Common Shares Issued
 
 
9


5.02


Aggregate Limit
 
 
9


5.03


Individual Grant Limit
 
 
9


5.04


Reallocation of Shares
 
 
9


5.05


Burn Rate Limit
 
 
10






--------------------------------------------------------------------------------

        

Article VI OPTIONS
 
 
10


6.01


Award
 
 
10


6.02


Option Price
 
 
10


6.03


Maximum Option Period
 
 
10


6.04


Nontransferability
 
 
11


6.05


Transferable Options
 
 
11


6.06


Employee Status
 
 
11


6.07


Exercise
 
 
11


6.08


Payment
 
 
12


6.09


Shareholder Rights
 
 
12


6.10


Disposition of Shares
 
 
12


Article VII SARS
 
 
13


7.01


Award
 
 
13


7.02


Maximum SAR Period
 
 
13


7.03


Nontransferability
 
 
13


7.04


Transferable SARs
 
 
13


7.05


Exercise
 
 
14


7.06


Employee Status
 
 
14


7.07


Settlement
 
 
14


7.08


Shareholder Rights
 
 
14


7.09


No Reduction of Initial Value
 
15


Article VIII SHARE AWARDS
 
 
15


8.01


Award
 
 
15


8.02


Vesting
 
 
15


8.03


Employee Status
 
 
15


8.04


Shareholder Rights
 
 
15


Article IX PERFORMANCE UNIT AWARDS
 
16


9.01


Award
 
 
16


9.02


Earning the Award
 
 
16


9.03


Payment
 
 
16


9.04


Shareholder Rights
 
 
17


9.05


Nontransferability
 
 
17


9.06


Transferable Performance Units
 
17


9.07


Employee Status
 
 
17


Article X OTHER EQUITY-BASED AWARDS
 
17


10.01


Award
 
 
17


10.02


Terms and Conditions
 
 
18


10.03


Payment or Settlement
 
 
18


10.04


Employee Status
 
 
18


10.05


Shareholder Rights
 
 
19


Article XI INCENTIVE AWARDS
 
19


11.01


Award
 
 
19






--------------------------------------------------------------------------------

        

11.02


Terms and Conditions
 
 
19


11.03


Nontransferability
 
 
19


11.04


Employee Status
 
 
19


11.05


Settlement
 
 
20


11.06


Shareholder Rights
 
 
20


Article XII ADJUSTMENT UPON CHANGE IN COMMON STOCK
20


Article XIII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
21


Article XIV GENERAL PROVISIONS
 
21


14.01


Effect on Employment and Service
 
21


14.02


Unfunded Plan
 
 
22


14.03


Rules of Construction
 
 
22


14.04


Withholding Taxes
 
 
23


14.05


Return of Awards;Repayment
 
23


Article XV CHANGE IN CONTROL
 
23


15.01


Impact of Change in Control
 
23


15.02


Assumption Upon Change in Control
 
23


15.03


Cash-Out Upon Change in Control
24


15.04


Limitation of Benefits
 
 
24


Article XVI AMENDMENT
 
 
26


Article XVII DURATION OF PLAN
 
26


Article XVIII EFFECTIVE DATE OF PLAN
 
26



    







--------------------------------------------------------------------------------

        



ARTICLE I
DEFINITIONS
1.01.
Affiliate

Affiliate means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, the Company (including, but
not limited to, joint ventures, limited liability companies and partnerships).
For this purpose, the term “control” shall mean ownership of 50% or more of the
total combined voting power or value of all classes of shares or interests in
the entity, or the power to direct the management and policies of the entity, by
contract or otherwise.


1.02.
Agreement

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Share Award, an Incentive Award, an award of Performance Units,
an Option, SAR or Other Equity-Based Award (including an LTIP Unit) granted to
such Participant.
1.03.
Board

Board means the Board of Trustees of the Company.
1.04.
Change in Control

“Change in Control” shall mean a change in control of the Company which will be
deemed to have occurred after the date hereof if:
 



--------------------------------------------------------------------------------

        



  (1) any “person” as such term is used in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof except that such term
shall not include (A) the Company or any of its subsidiaries, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of the Company’s common shares, or (E) any person
or group as used in Rule 13d-1(b) under the Exchange Act, is or becomes the
Beneficial Owner, as such term is defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company representing at least 50%
of the combined voting power or common shares of the Company;


 (2) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new trustee (other than
(A) a trustee designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (1), (3), or (4) of this
Section 1.05 or (B) a trustee whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of trustees of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the trustees
then still in office who either were trustees at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;


(3) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, more than 50% of the combined
voting power and common shares of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or


(4) there is consummated a sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect, including a liquidation) other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity, more than
fifty percent (50%) of the combined voting power and common shares of which is
owned by shareholders of the Company in substantially the same proportions as
their ownership of the common shares of the Company immediately prior to such
sale.



Notwithstanding the foregoing, if an award under this Plan constitutes “deferred
compensation” under Section 409A of the Code, no payment shall be made under
such award on account of a Change in Control unless the occurrence of one or
more of the preceding events also constitutes a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the Company’s assets, all as determined in accordance with the
regulations under Section 409A of the Code.
1.05.
Code

Code means the Internal Revenue Code of 1986, and any amendments thereto.



--------------------------------------------------------------------------------

        



1.06.
Committee

Committee means the Compensation Committee of the Board; provided, however, that
if there is no Compensation Committee, then “Committee” means the Board; and
provided, further that with respect to awards made to a member of the Board who
is not an employee of the Company or an Affiliate, “Committee” means the Board.
1.07.
Common Share

Common Share means common shares of beneficial interest, par value $0.01 per
share, of the Company.
1.08.
Company

Company means Pebblebrook Hotel Trust, a Maryland real estate investment trust.
1.09.
Control Change Date

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
1.10.
Corresponding SAR

Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
1.11.
Dividend Equivalent Right

Dividend Equivalent Right means the right, subject to the terms and conditions
prescribed by the Committee, of a Participant to receive (or have credited)
cash, shares or other property in amounts equivalent to the cash, shares or
other property dividends declared on Common Shares with respect to specified
Performance Units or Common Shares subject to an Other Equity-Based Award, as
determined by the Committee, in its sole discretion. The Committee shall provide
that Dividend Equivalents (if any) payable with respect to any award that does
not vest or become exercisable solely on account of continued employment or
service shall be distributed only when, and to the extent that, the underlying
award is vested or exercisable and also may provide that Dividend Equivalents
(if any) shall be deemed to have been reinvested in additional Common Shares or
otherwise reinvested.
1.12.
Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended.
1.13.
Fair Market Value




--------------------------------------------------------------------------------

        



Fair Market Value means, on any given date, the reported “closing” price of a
Common Share on the New York Stock Exchange. If, on any given date, the Common
Shares are not listed for trading on the New York Stock Exchange, then Fair
Market Value shall be the “closing” price of a Common Share on such other
exchange on which the Common Shares are listed for trading or, if the Common
Shares are not listed on any exchange, the amount determined by the Committee
using any reasonable method in good faith and in accordance with the regulations
under Section 409A of the Code.
1.14.
Incentive Award

Incentive Award means an award under Article XI which, subject to the terms and
conditions prescribed by the Committee, entitles the Participant to receive a
payment from the Company or an Affiliate.
1.15.
Initial Value

Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per Common Share as determined by the Committee on the date
of grant; provided, however, that the price shall not be less than the Fair
Market Value on the date of grant.
1.16.
LTIP Unit

LTIP Unit means an “LTIP Unit” as defined in the Operating Partnership’s
partnership agreement. An LTIP Unit granted under this Plan represents the right
to receive the benefits, payments or other rights set forth in that partnership
agreement, subject to the terms and conditions of the applicable Agreement and
that partnership agreement.
1.17.
Operating Partnership

Operating Partnership means Pebblebrook Hotel, L. P.
1.18.
Option

Option means a share option that entitles the holder to purchase from the
Company a stated number of Common Shares at the price set forth in an Agreement.
1.19.
Other Equity-Based Award

Other Equity-Based Award means any award other than an Option, SAR, a
Performance Unit award or a Share Award which, subject to such terms and
conditions as may be prescribed by the Committee, entitles a Participant to
receive Common Shares or rights or units valued in whole or in part by reference
to, or otherwise based on, Common Shares (including securities convertible into
Common Shares) or other equity interests including LTIP Units.
1.20.
Participant




--------------------------------------------------------------------------------

        



Participant means an employee or officer of the Company or an Affiliate, a
member of the Board, or an individual who provides bona fide services to the
Company or an Affiliate (including an individual who provides services to the
Company or an Affiliate by virtue of employment with, or providing services to,
the Operating Partnership), and who satisfies the requirements of Article IV and
is selected by the Committee to receive an award of Performance Units, a Share
Award, an Incentive Award Option, SAR, Other Equity-Based Award or a combination
thereof.
1.21.
Performance Goal

Performance Goal means a performance objective that is stated with respect to
one or more of the following, alone or in combination: funds from operations;
adjusted funds from operations; earnings before income taxes, depreciation and
amortization (“EBITDA”); adjusted EBITDA; hotel-level EBITDA; hotel revenues;
return on equity; total earnings; revenues or sales; earnings per Common Share;
return on capital; Fair Market Value; or total shareholder return.
A Performance Goal may be expressed on an absolute basis or relative to the
performance of one or more similarly situated companies or a published index.
When establishing Performance Goals, the Committee may exclude any or all
special, unusual or extraordinary items as determined under U.S. generally
accepted accounting principles, including, without limitation, the charges or
costs associated with restructurings of the Company, discontinued operations,
other unusual or non-recurring items and the cumulative effects of accounting
changes. To the extent permitted under Section 162(m) of the Code (for any award
that is intended to constitute “performance based compensation” under Section
162(m) of the Code), the Committee may also adjust the Performance Goals as it
deems equitable in recognition of unusual or non-recurring events affecting the
Company, changes in applicable tax laws or accounting principles or such other
factors as the Committee may determine.
1.22.
Performance Units

Performance Units means an award, in the amount determined by the Committee,
stated with reference to a specified number of Common Shares or other securities
or property, that in accordance with the terms of an Agreement entitles the
holder to receive a payment for each specified unit equal to the value of the
Performance Unit on the date of payment.
1.23.
Person

“Person” means any human being, firm, corporation, partnership, or other entity.
“Person” also includes any human being, firm, corporation, partnership, or other
entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act.
Notwithstanding the preceding sentence, the term “Person” does not include (i)
the Company or any of its subsidiaries, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Affiliate, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) any corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of the Common Shares.


1.24.
Plan




--------------------------------------------------------------------------------

        



Plan means this Pebblebrook Hotel Trust 2009 Equity Incentive Plan as amended
and restated effective July 10, 2012.
1.25.
SAR

SAR means a share appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each Common Share
encompassed by the exercise of the SAR, the excess, if any, of the Fair Market
Value at the time of exercise over the Initial Value. References to “SARs”
include both Corresponding SARs and SARs granted independently of Options,
unless the context requires otherwise.
1.26.
Share Award

Share Award means Common Shares awarded to a Participant under Article VIII.
1.27.
Ten Percent Shareholder

Ten Percent Shareholder means any individual owning more than ten percent (10%)
of the total combined voting power of all classes of shares of the Company or of
a “parent corporation” or “subsidiary corporation” (as such terms are defined in
Section 424 of the Code) of the Company. An individual shall be considered to
own any voting shares owned (directly or indirectly) by or for his or her
brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting shares owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a shareholder, partner or beneficiary.
ARTICLE II    
PURPOSES
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals and other service providers with ability and initiative by
enabling such persons or entities to participate in the future success of the
Company and its Affiliates and to associate their interests with those of the
Company and its shareholders. The Plan is intended to permit the grant of both
Options qualifying under Section 422 of the Code (“incentive stock options”) and
Options not so qualifying, and the grant of SARs, Share Awards, Incentive
Awards, Performance Units, and Other Equity-Based Awards in accordance with the
Plan and any procedures that may be established by the Committee. No Option that
is intended to be an incentive stock option shall be invalid for failure to
qualify as an incentive stock option. The proceeds received by the Company from
the sale of Common Shares pursuant to this Plan shall be used for general
corporate purposes.
ARTICLE III    
ADMINISTRATION
The Plan shall be administered by the Committee. The Committee shall have
authority to grant SARs, Share Awards, Incentive Awards, Performance Units,
Options and Other Equity-Based Awards upon such terms (not inconsistent with the
provisions of this Plan), as the Committee may consider appropriate. Such terms
may include conditions (in addition to those contained in this



--------------------------------------------------------------------------------

        



Plan), on the exercisability of all or any part of an Option or SAR or on the
transferability or forfeitability of a Share Award, an Incentive Award, an award
of Performance Units or an Other Equity-Based Award. Notwithstanding any such
conditions, the Committee may, in its discretion, accelerate the time at which
any Option or SAR may be exercised, or the time at which a Share Award, an
Incentive Award or Other Equity-Based Award may become transferable or
nonforfeitable or the time at which an Other Equity-Based Award, an Incentive
Award or an award of Performance Units may be settled. In addition, the
Committee shall have complete authority to interpret all provisions of this
Plan; to prescribe the form of Agreements; to adopt, amend, and rescind rules
and regulations pertaining to the administration of the Plan (including rules
and regulations that require or allow Participants to defer the payment of
benefits under the Plan); and to make all other determinations necessary or
advisable for the administration of this Plan. The Committee’s determinations
under the Plan (including without limitation, determinations of the individuals
to receive awards under the Plan, the form, amount and timing of such awards,
the terms and provisions of such awards and the Agreements) need not be uniform
and may be made by the Committee selectively among individuals who receive, or
are eligible to receive, awards under the Plan, whether or not such persons are
similarly situated. The express grant in the Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee. Any decision made, or action taken, by the Committee in connection
with the administration of this Plan shall be final and conclusive. The members
of the Committee shall not be liable for any act done in good faith with respect
to this Plan or any Agreement, Option, SAR, Share Award, Incentive Award, Other
Equity-Based Award or award of Performance Units. All expenses of administering
this Plan shall be borne by the Company.


The Committee, in its discretion, may delegate to the Company’s Chief Executive
Officer all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate that were consistent with the terms of
the Plan and the Committee’s prior delegation. References to the “Committee” in
the Plan include the Committee’s delegate to the extent consistent with the
Committee’s delegation.


ARTICLE IV    
ELIGIBILITY
Any employee of the Company or an Affiliate (including a trade or business that
becomes an Affiliate after the adoption of this Plan) and any member of the
Board is eligible to participate in this Plan. In addition, any other individual
who provides significant services to the Company or an Affiliate (including an
individual who provides services to the Company or an Affiliate by virtue of
employment with, or providing services to, the Operating Partnership) is
eligible to participate in this Plan if the Committee, in its sole discretion,
determines that the participation of such individual is in the best interest of
the Company. The Committee may also grant Options, SARs, Share Awards, Incentive
Awards, Performance Units and Other Equity-Based Awards to an individual as an
inducement to such individual becoming eligible to participate in the Plan and
prior to the date that the individual first performs services for the Company,
an Affiliate or the Operating Partnership, provided that such awards will not
become vested or exercisable, and no shares shall be issued or



--------------------------------------------------------------------------------

        



other payment made to such individual with respect to such awards prior to the
date the individual first performs services for the Company, an Affiliate or the
Operating Partnership.


ARTICLE V    
COMMON SHARES SUBJECT TO PLAN
5.01.
Common Shares Issued

Upon the award of Common Shares pursuant to a Share Award, an Other Equity-Based
Award or in settlement of an award of Performance Units or Incentive Award, the
Company may deliver to the Participant Common Shares from its treasury shares or
authorized but unissued Common Shares. Upon the exercise of any Option, SAR or
Other Equity-Based Award denominated in Common Shares, the Company may deliver
to the Participant (or the Participant’s broker if the Participant so directs),
Common Shares from its treasury shares or authorized but unissued Common Shares.
5.02.
Aggregate Limit

(a)    The maximum aggregate number of Common Shares that may be issued under
this Plan pursuant to the exercise of Options and SARs, the grant of Share
Awards or Other Equity-Based Awards and the settlement of Performance Units and
Incentive Awards is 2,422,625 Common Shares. Other Equity-Based Awards that are
LTIP Units shall reduce the maximum aggregate number of Common Shares that may
be issued under this Plan on a one-for-one basis, i.e., each such unit shall be
treated as an award of Common Shares.


(b)    The maximum number of Common Shares that may be issued under this Plan in
accordance with Section 5.02(a) shall be subject to adjustment as provided in
Article XII.


(c)    The maximum number of Common Shares that may be issued upon the exercise
of Options that are incentive stock options or Corresponding SARs that are
related to incentive stock options shall be determined in accordance with
Sections 5.02(a) and 5.02(b).


5.03.
Individual Grant Limit

No Participant may be granted Options, SARs, Share Awards, Performance Units or
Other Equity-Based Awards in any calendar year with respect to more than 855,656
Common Shares. For purposes of this Section 5.03, an Option and Corresponding
SAR shall be treated as a single award. The maximum number of Common Shares for
which a Participant may be granted Options, SARs, Share Awards, Performance
Units and Other Equity-Based Awards in any calendar year shall be subject to
adjustment as provided in Article XII.
5.04.
Reallocation of Shares

If any award or grant under the Plan (including LTIP Units) expires, is
forfeited or is terminated without having been exercised or is paid in cash
without delivery of Common Shares,



--------------------------------------------------------------------------------

        



then any Common Shares covered by such lapsed, cancelled, expired, unexercised
or cash-settled portion of such award or grant and any forfeited, lapsed,
cancelled or expired LTIP Units shall be available for the grant of other
Options, SARs, Share Awards, Other Equity-Based Awards and settlement of
Performance Units and Incentive Awards under this Plan. Any Common Shares
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any award shall increase the number of Common Shares
available for future grants or awards.
5.05.
Burn Rate Limit

During the three-year period beginning on July 10, 2012, as amended and restated
herein, no award shall be made if that award, together with awards previously
granted during that period, would cause the Plan’s gross average three-year
“burn rate” to exceed 2.34% (the Company’s 2012 burn rate cap set forth in the
Institutional Shareholder Services, Inc. 2012 U.S. Proxy Voting Summary
Guidelines).
ARTICLE VI    
OPTIONS
6.01.
Award

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Option is to be granted and, subject to Section 5.03,
will specify the number of Common Shares covered by such awards.
6.02.
Option Price

The price per Common Share purchased on the exercise of an Option shall be
determined by the Committee on the date of grant, but shall not be less than the
Fair Market Value on the date the Option is granted. Notwithstanding the
preceding sentence, the price per Common Share purchased on the exercise of any
Option that is an incentive stock option granted to an individual who is a Ten
Percent Shareholder on the date such option is granted, shall not be less than
one hundred ten percent (110%) of the Fair Market Value on the date the Option
is granted. Except as provided in Article XII, the price per share of an
outstanding Option may not be reduced (by amendment, cancellation and new grant
or otherwise) without the approval of shareholders. In addition, no payment
shall be made in cancellation of an Option if, on the date of cancellation, the
option price per share exceeds Fair Market Value.
6.03.
Maximum Option Period

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted. In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Shareholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant. The terms of any Option may
provide that it is exercisable for a period less than such maximum period.



--------------------------------------------------------------------------------

        



6.04.
Nontransferability

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant. No right
or interest of a Participant in any Option shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.
6.05.
Transferable Options

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time. The holder of an
Option transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
except by will or the laws of descent and distribution. In the event of any
transfer of an Option (by the Participant or his transferee), the Option and any
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities.
6.06.
Employee Status

For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
6.07.
Exercise

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for Common Shares having a Fair Market Value (determined as of the
date an Option is granted) exceeding $100,000. An Option granted under this Plan
may be exercised with respect to any number of whole shares less than the full
number for which the Option could be exercised. A partial exercise of an Option
shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option. The exercise of an Option shall result
in the termination of any Corresponding SAR to the extent of the number of
shares with respect to which the Option is



--------------------------------------------------------------------------------

        



exercised.
6.08.
Payment

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering Common Shares or by attestation of ownership of
Common Shares or by a broker-assisted cashless exercise. If Common Shares are
used to pay all or part of the Option price, the sum of the cash and cash
equivalent and the Fair Market Value (determined as of the day preceding the
date of exercise) of the shares surrendered must not be less than the Option
price of the shares for which the Option is being exercised.
6.09.
Shareholder Rights

No Participant shall have any rights as a shareholder with respect to Common
Shares subject to an Option until the date of exercise of such Option.
6.10.
Disposition of Shares

A Participant shall notify the Company of any sale or other disposition of
Common Shares acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Shares to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Company.
ARTICLE VII    
SARS
7.01.
Award

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom SARs are to be granted and will, subject to Section
5.03, specify the number of Common Shares covered by such awards. No Participant
may be granted Corresponding SARs (under the Plan and all plans of the Company
and its Affiliates) that are related to incentive stock options which are first
exercisable in any calendar year for Common Shares having an aggregate Fair
Market Value (determined as of the date the related Option is granted) that
exceeds $100,000.
7.02.
Maximum SAR Period

The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than ten years from the date of
grant. In the case of a Corresponding SAR that is related to an incentive stock
option granted to a Participant who is a Ten Percent Shareholder on the date of
grant, such Corresponding SAR shall not be exercisable after the expiration of
five years from the date of grant. The terms of any SAR may provide that it has
a term that is less than such maximum period.
7.03.
Nontransferability




--------------------------------------------------------------------------------

        



Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.
7.04.
Transferable SARs

Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an incentive stock option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Rule 16b-3 under the Exchange Act as in
effect from time to time. The holder of an SAR transferred pursuant to this
Section shall be bound by the same terms and conditions that governed the SAR
during the period that it was held by the Participant; provided, however, that
such transferee may not transfer the SAR except by will or the laws of descent
and distribution. In the event of any transfer of a Corresponding SAR (by the
Participant or his transferee), the Corresponding SAR and the related Option
must be transferred to the same person or person or entity or entities.
7.05.
Exercise

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a Corresponding SAR that is related to an incentive stock option
may be exercised only to the extent that the related Option is exercisable and
only when the Fair Market Value exceeds the option price of the related Option.
An SAR granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the SAR could be exercised. A
partial exercise of an SAR shall not affect the right to exercise the SAR from
time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the SAR. The exercise of a
Corresponding SAR shall result in the termination of the related Option to the
extent of the number of shares with respect to which the SAR is exercised.
7.06.
Employee Status

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed interruptions of continuous employment or
service.
7.07.
Settlement




--------------------------------------------------------------------------------

        



At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, Common Shares, or a combination of cash and
Common Shares. No fractional share will be deliverable upon the exercise of an
SAR but a cash payment will be made in lieu thereof.
7.08.
Shareholder Rights

No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Shares.
7.09.
No Reduction of Initial Value

Except as provided in Article XII, the Initial Value of an outstanding SAR may
not be reduced (by amendment, cancellation and new grant or otherwise) without
the approval of shareholders. In addition, no payment shall be made in
cancellation of a SAR if, on the date of cancellation, the Initial Value exceeds
Fair Market Value.
ARTICLE VIII    
SHARE AWARDS
8.01.
Award

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom a Share Award is to be made and will, subject to Section
5.03, specify the number of Common Shares covered by such awards.
8.02.
Vesting

The Committee, on the date of the award, may prescribe that a Participant’s
rights in a Share Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the Committee may prescribe
that a Participant’s rights in a Share Award shall be forfeitable or otherwise
restricted subject to the attainment of objectives stated with reference to the
Company’s, an Affiliate’s or a business unit’s attainment of objectives stated
with respect to performance criteria established by the Committee, including the
attainment of objectives stated with respect to one or more Performance Goals.
8.03.
Employee Status

In the event that the terms of any Share Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or continuous service, the Committee may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
8.04.
Shareholder Rights




--------------------------------------------------------------------------------

        



Unless otherwise specified in accordance with the applicable Agreement, while
the Common Shares granted pursuant to the Share Award may be forfeited or are
nontransferable, a Participant will have all rights of a stockholder with
respect to a Share Award, including the right to receive dividends and vote the
shares; provided, however, that dividends payable on Common Shares subject to a
Share Award that does not become nonforfeitable and transferable solely on
account of continued employment or service, such dividends shall be distributed
only when, and to the extent that, the underlying Share Award is nonforfeitable
and transferable and the Committee may provide that such dividends shall be
deemed to have been reinvested in additional Common Shares. During the period
that the Common Shares granted pursuant to the Share Award may be forfeited or
are nontransferable (i) a Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares granted pursuant to a Share Award,
(ii) the Company shall retain custody of the certificates evidencing shares
granted pursuant to a Share Award, and (iii) the Participant will deliver to the
Company a stock power, endorsed in blank, with respect to each Share Award. The
limitations set forth in the preceding sentence shall not apply after the shares
granted under the Share Award are transferable and are no longer forfeitable.
ARTICLE IX    
PERFORMANCE UNIT AWARDS
9.01.
Award

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an award of Performance Units is to be made and will,
subject to Section 5.03, specify the number of Common Shares or other securities
or property covered by such awards. The Committee also will specify whether
Dividend Equivalent Rights are granted in conjunction with the Performance
Units.
9.02.
Earning the Award

The Committee, on the date of the grant of an award, shall prescribe that the
Performance Units will be earned, and the Participant will be entitled to
receive payment pursuant to the award of Performance Units, only upon the
satisfaction of performance objectives and such other criteria as may be
prescribed by the Committee, including the attainment of objectives stated with
respect to one or more Performance Goals.
9.03.
Payment

In the discretion of the Committee, the amount payable when an award of
Performance Units is earned may be settled in cash, by the issuance of Common
Shares, by the delivery of other securities or property or a combination
thereof. A fractional Common Share shall not be deliverable when an award of
Performance Units is earned, but a cash payment will be made in lieu thereof.
The amount payable when an award of Performance Units is earned shall be paid in
a lump sum.
9.04.
Shareholder Rights

A Participant, as a result of receiving an award of Performance Units, shall not
have any



--------------------------------------------------------------------------------

        



rights as a shareholder until, and then only to the extent that, the award of
Performance Units is earned and settled in Common Shares. After an award of
Performance Units is earned and settled in Common Shares, a Participant will
have all the rights of a shareholder as described in Section 8.05.
9.05.
Nontransferability

Except as provided in Section 9.06, Performance Units granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Units
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
9.06.
Transferable Performance Units

Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Units may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time. The holder of
Performance Units transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Performance Units during the period
that they were held by the Participant; provided, however that such transferee
may not transfer Performance Units except by will or the laws of descent and
distribution.
9.07.
Employee Status

In the event that the terms of any Performance Unit award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Committee may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.
ARTICLE X    
OTHER EQUITY–BASED AWARDS
10.01.
Award

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Other Equity-Based Award is to be made and will,
subject to Section 5.03, specify the number of Common Shares or other equity
interests (including LTIP Units) covered by such awards. The grant of LTIP Units
must satisfy the requirements of the partnership agreement of the Operating
Partnership as in effect on the date of grant. The Committee also will specify
whether Dividend Equivalent Rights are granted in conjunction with the Other
Equity-Based Award.
10.02.
Terms and Conditions

The Committee, at the time an Other Equity-Based Award is made, shall specify
the terms



--------------------------------------------------------------------------------

        



and conditions which govern the award. The terms and conditions of an Other
Equity-Based Award may prescribe that a Participant’s rights in the Other
Equity-Based Award shall be forfeitable, nontransferable or otherwise restricted
for a period of time or subject to such other conditions as may be determined by
the Committee, in its discretion and set forth in the Agreement, including the
attainment of objectives stated with respect to one or more Performance Goals.
Other Equity-Based Awards may be granted to Participants, either alone or in
addition to other awards granted under the Plan, and Other Equity-Based Awards
may be granted in the settlement of other Awards granted under the Plan.
10.03.
Payment or Settlement

Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Shares, shall be payable or settled in Common Shares,
cash or a combination of Common Shares and cash, as determined by the Committee
in its discretion; provided, however, that any Common Shares that are issued on
account of the conversion of LTIP Units into Common Stock shall not be issued
under the Plan. Other Equity-Based Awards denominated as equity interests other
than Common Shares may be paid or settled in shares or units of such equity
interests or cash or a combination of both as determined by the Committee in its
discretion.
10.04.
Employee Status

If the terms of any Other Equity-Based Award provides that it may be earned or
exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.
10.05.
Shareholder Rights

A Participant, as a result of receiving an Other Equity-Based Award, shall not
have any rights as a shareholder until, and then only to the extent that, the
Other Equity-Based Award is earned and settled in Common Shares.
ARTICLE XI    
INCENTIVE AWARDS
11.01.
Award

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Incentive Award is to be made. The amount payable
under all Incentive Awards shall be finally determined by the Committee;
provided, however, that no individual may receive an Incentive Award payment in
any calendar year that exceeds the lesser of (i) 250% of the individual’s base
salary (prior to any salary reduction or deferral elections) as of the date of
grant of the Incentive Award and (ii) $2.5 million.
11.02.
Terms and Conditions




--------------------------------------------------------------------------------

        



The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions that govern the award. Such terms and conditions may prescribe
that the Incentive Award shall be earned only to the extent that the
Participant, the Company or an Affiliate, during a performance period of at
least one year, achieves objectives stated with reference to one or more
performance measures or criteria prescribed by the Committee, including the
attainment of objectives stated with respect to one or more Performance Goals.
Such terms and conditions also may include other limitations on the payment of
Incentive Awards including, by way of example and not of limitation,
requirements that the Participant complete a specified period of employment or
service with the Company or an Affiliate or that the Company, an Affiliate, or
the Participant attain stated objectives or goals (in addition to those
prescribed in accordance with the preceding sentence) as a prerequisite to
payment under an Incentive Award.
11.03.
Nontransferability

Incentive Awards granted under this Plan shall be nontransferable except by will
or by the laws of descent and distribution. No right or interest of a
Participant in an Incentive Award shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.


11.04.
Employee Status

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.
11.05.
Settlement

An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, Common Shares or a combination of cash and Common
Shares, as determined by the Committee.
11.06.
Shareholder Rights

No participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or an Affiliate until the date that the
Incentive Award is settled and then only to the extent that the Incentive Award
is settled by the issuance of Common Shares.
ARTICLE XII    
ADJUSTMENT UPON CHANGE IN COMMON STOCK
The maximum number of Common Shares as to which Options, SARs, Performance
Units, Share Awards and Other Equity-Based Awards may be granted, the individual
grant limit in Section 5.03 and the terms of outstanding Share Awards, Options,
SARs, Incentive Awards, Performance Units and Other Equity-Based Awards shall be
adjusted as determined by the Board in the event that (i) the Company (a)
effects one or more nonreciprocal transactions between the Company and its
shareholders such as a share dividend, extra-ordinary cash dividend, share
split-up, subdivision



--------------------------------------------------------------------------------

        



or consolidation of shares that affects the number or kind of Common Shares (or
other securities of the Company) or the Fair Market Value (or the value of other
Company Securities) and causes a change in the Fair Market Value of the Common
Shares subject to outstanding awards or (b) engages in a transaction to which
Section 424 of the Code applies or (ii) there occurs any other event which, in
the judgment of the Board necessitates such action. Any determination made under
this Article XII by the Board shall be final and conclusive.
The issuance by the Company of shares of any class, or securities convertible
into shares of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Options, SARs, Performance Units, Share Awards and Other Equity-Based
Awards may be granted, the individual grant limit in Section 5.03 or the terms
of outstanding Share Awards, Options, SARs, Incentive Awards, Performance Shares
or Other Equity-Based Awards.
The Committee may make Share Awards and may grant Options, SARs, Performance
Units or Other Equity-Based Awards in substitution for performance shares,
phantom shares, stock awards, stock options, stock appreciation rights, or
similar awards held by an individual who becomes an employee of the Company or
an Affiliate in connection with a transaction described in the first paragraph
of this Article XII. Notwithstanding any provision of the Plan (other than the
limitation of Section 5.02), the terms of such substituted Share Awards, SARs,
Other Equity-Based Awards, Options or Performance Units shall be as the
Committee, in its discretion, determines is appropriate.


ARTICLE XIII    
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
No Option or SAR shall be exercisable, no Common Shares shall be issued, no
certificates for Common Shares shall be delivered, and no payment shall be made
under this Plan except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax requirements),
any listing agreement to which the Company is a party, and the rules of all
domestic stock exchanges on which the Company’s shares may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any certificate issued to evidence Common Shares when a Share Award
is granted, a Performance Unit, Incentive Award or Other Equity-Based Award is
settled or for which an Option or SAR is exercised may bear such legends and
statements as the Committee may deem advisable to assure compliance with federal
and state laws and regulations. No Option or SAR shall be exercisable, no Share
Award or Performance Unit shall be granted, no Common Shares shall be issued, no
certificate for Common Shares shall be delivered, and no payment shall be made
under this Plan until the Company has obtained such consent or approval as the
Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.



--------------------------------------------------------------------------------

        



ARTICLE XIV    
GENERAL PROVISIONS
14.01.
Effect on Employment and Service

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.
14.02.
Unfunded Plan

This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
14.03.
Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
All awards made under this Plan are intended to comply with, or otherwise be
exempt from, Section 409A of the Code (“Section 409A”), after giving effect to
the exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12).
This Plan and all Agreements shall be administered, interpreted and construed in
a manner consistent with Section 409A. If any provision of this Plan or any
Agreement is found not to comply with, or otherwise not be exempt from, the
provisions of Section 409A, it shall be modified and given effect, in the sole
discretion of the Committee and without requiring the Participant’s consent, in
such manner as the Committee determines to be necessary or appropriate to comply
with, or effectuate an exemption from, Section 409A. Each payment under an award
granted under this Plan shall be treated as a separate indentified payment for
purposes of Section 409A.
If a payment obligation under an award or an Agreement arises on account of the
Participant’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b)(12)), it shall be payable only after the
Participant’s “separation from service” (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if the Participant is a “specified
employee” (as defined under Treasury Regulation section 1.409A-1(i)), any such
payment that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of the Participant’s separation from
service or, if earlier,



--------------------------------------------------------------------------------

        



within fifteen days after the appointment of the personal representative or
executor of the Participant’s estate following the Participant’s death.
14.04.
Withholding Taxes

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligations attributable to participation in the Plan. Unless
otherwise provided by the Agreement, any such withholding tax obligations may be
satisfied in cash (including from any cash payable in settlement of an award of
Performance Units, SARs, Incentive Awards or Other Equity-Based Award) or a cash
equivalent acceptable to the Committee. Any minimum statutory federal, state,
district or city withholding tax obligations also may be satisfied (a) by
surrendering to the Company Common Shares previously acquired by the
Participant; (b) by authorizing the Company to withhold or reduce the number of
Common Shares otherwise issuable to the Participant upon the exercise of an
Option or SAR, the settlement of a Performance Unit award, Incentive Award or an
Other Equity-Based Award (if applicable) or the grant or vesting of a Share
Award; or (c) by any other method as may be approved by the Committee. If Common
Shares are used to pay all or part of such withholding tax obligation, the Fair
Market Value of the shares surrendered, withheld or reduced shall be determined
as of the day the tax liability arises.
14.05.
Return of Awards; Repayment

Each Share Award, Option, SAR, Performance Unit award, Incentive Award and Other
Equity-Based Award granted under the Plan, as amended and restated herein, is
subject to the condition that the Company may require that such award be
returned and that any payment made with respect to such award must be repaid if
such action is required under the terms of any Company “clawback” policy as in
effect on the date that the payment was made, on the date the award was granted
or, as applicable, the date the Option or SAR was exercised or the date the
Share Award, Performance Unit award or Other Equity-Based Award is vested or
earned.
ARTICLE XV    
CHANGE IN CONTROL
15.01.
Impact of Change in Control.

Upon a Change in Control, the Committee is authorized to cause (i) outstanding
Options and SARs to become fully exercisable, (ii) outstanding Share Awards to
become transferable and nonforfeitable and (iii) outstanding Performance Units,
Incentive Awards and Other Equity-Based Awards to become earned and
nonforfeitable in their entirety.
15.02.
Assumption Upon Change in Control.

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option, SAR, Incentive Award, Share Award, Performance Unit or Other
Equity-Based Award shall be assumed by, or a substitute award granted by, the
surviving entity in the Change in Control. Such assumed or substituted award
shall be of the same type of award as the original Option, SAR, Incentive Award,
Share Award,



--------------------------------------------------------------------------------

        



Performance Unit or Other Equity-Based Award being assumed or substituted. The
assumed or substituted award shall have an intrinsic value, as of the Control
Change Date, that is substantially equal to the intrinsic value of the original
award (or the difference between the Fair Market Value and the option price or
Initial Value in the case of Options and SARs) as the Committee determines is
equitably required and such other terms and conditions as may be prescribed by
the Committee.
15.03.
Cash-Out Upon Change in Control.

In the event of a Change in Control, the Committee, in its discretion and
without the need of a Participant’s consent, may provide that each Option, SAR,
Incentive Award, Share Award and Performance Unit and Other Equity-Based Award
shall be cancelled in exchange for a payment. The payment may be in cash, Common
Shares or other securities or consideration received by shareholders in the
Change in Control transaction. The amount of the payment shall be an amount that
is substantially equal to (i) the amount by which the price per share received
by shareholders in the Change in Control exceeds the option price or Initial
Value in the case of an Option and SAR, or (ii) the price per share received by
shareholders for each Common Share subject to a Share Award, Performance Unit or
Other Equity-Based Award, (iii) the value of the other securities or property in
which the Performance Unit or Other Equity-Based award is denominated or (iv)
the amount payable under an Incentive Award on account of meeting all
Performance Goals or other performance objectives. If the option price or
Initial Value exceeds the price per share received by shareholders in the Change
in Control transaction, the Option or SAR may be cancelled under this Section
15.03 without any payment to the Participant.
15.04.
Limitation of Benefits

The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Section
15.04, the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any noncash benefits
under this Plan or any other plan, agreement or arrangement (with



--------------------------------------------------------------------------------

        



the source of the reduction to be directed by the Participant) and then by
reducing the amount of any cash benefits under this Plan or any other plan,
agreement or arrangement (with the source of the reduction to be directed by the
Participant). The Accounting Firm will notify the Participant and the Company if
it determines that the Parachute Payments must be reduced to the Capped Payments
and will send the Participant and the Company a copy of its detailed
calculations supporting that determination.
As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
XV, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
15.04 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 15.04 (“Underpayments”). If the Accounting
Firm determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Participant and the Company of that
determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.
For purposes of this Section 15.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article XV, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Section 15.04, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.
Notwithstanding any other provision of this Section 14.04, the limitations and
provisions of this Section 15.04 shall not apply to any Participant who,
pursuant to an agreement with the Company or the terms of another plan
maintained by the Company, is entitled to indemnification for any liability that
the Participant may incur under Code Section 4999.
ARTICLE XVI    
AMENDMENT
The Board may amend or terminate this Plan at any time; provided, however, that
no amendment may adversely impair the rights of a Participant with respect to
outstanding awards



--------------------------------------------------------------------------------

        



without the Participant’s consent. In addition, an amendment will be contingent
on approval of the Company’s shareholders if such approval is required by law or
the rules of any exchange on which the Common Shares are listed or if the
amendment would materially increase the benefits accruing to Participants under
the Plan, materially increase the aggregate number of Common Shares that may be
issued under the Plan or materially modify the requirements as to eligibility
for participation in the Plan.
ARTICLE XVII    
DURATION OF PLAN
No Share Award, Performance Unit Award, Incentive Award, Option, SAR or Other
Equity-Based Award may be granted under this Plan after February 7, 2022. Share
Awards, Performance Unit awards, Incentive Awards, Options, SARs and Other
Equity-Based Awards granted before such date shall remain valid in accordance
with their terms.
ARTICLE XVIII    
EFFECTIVE DATE OF PLAN
Options, Share Awards, Performance Units, Incentive Awards and Other
Equity-Based Awards may be granted under this Plan, as amended and restated
herein, on and after the date that the Plan, as amended and restated herein, is
adopted by the Board, provided that, this Plan, as amended and restated herein,
shall not be effective unless the votes cast in favor of the approval of the
amended and restated Plan by the shareholders of the Company exceed the votes
cast opposing such proposal at a duly constituted meeting of the shareholders of
the Company; provided that the total votes cast on the proposal with respect to
the Plan represents more than 50% in interest of all shares entitled to vote on
such proposal.





